Exhibit 10.1

 

Bed Bath & Beyond Inc.

 

Corporate Office

650 Liberty Avenue

Union, New Jersey 07083

908/688-0888

 

January 11, 2006

 

Mr. Steven H. Temares
Chief Executive Officer
Bed Bath & Beyond Inc.
650 Liberty Avenue
Union, New Jersey 07083

 

Re:          Supplemental Executive Retirement Benefit

 

Dear Mr. Temares:

 

This letter agreement (the “Agreement”) sets forth the terms and conditions of
the supplemental retirement benefit which will be payable to you or on your
behalf by Bed Bath & Beyond Inc. (the “Company”):

 

1.                                       If you remain employed by the Company
on and through June 12, 2012 (i.e., the twentieth anniversary of the date of
your commencement of employment with the Company) or the earlier occurrence of a
Change of Control of the Company (as such term is defined in Section 2(g) below)
(the earliest of such dates being herein referred to as “Vesting Date”), you
will be entitled to receive a supplemental retirement benefit upon your
retirement or other separation from service from the Company thereafter (the
“Retirement Benefit”), subject to the terms and conditions of this Agreement. 
The Retirement Benefit shall be an annual amount equal to 50% of your annual
base salary rate on the date of your retirement or other separation from service
from the Company for a period of 10 years, which, except as provided in
Section 2 below, shall be paid in accordance with the Company’s normal payroll
practices over the 10-year period commencing on the date of your retirement or
other separation from service from the Company.  Notwithstanding anything to the
contrary herein or in your December 1, 1994 employment agreement with the
Company, as amended May 28, 1999 and as further amended May 1, 2004 (the
“Employment Agreement”), you may, at any time after the Vesting Date, upon 90
days’ prior written notice given to the Company, elect to retire from the
Company and commence receipt of the Retirement Benefit.  Notwithstanding the
foregoing, any amount due prior to the date six months after your

 

--------------------------------------------------------------------------------


 

retirement or other separation from service from the Company shall (except as
provided in Section 2 below) be deferred and paid to you in a lump sum on the
date six months from the date of such retirement or other separation from
service from the Company in the amount that would have been paid during such
six-month period.

 

2.                                       (a)  If your employment with the
Company is terminated (i) prior to the Vesting Date by reason of your voluntary
termination of employment or (ii) prior to or on or after the Vesting Date by
reason of your voluntary termination of employment where cause (as defined in
your Employment Agreement (“Cause”)) exists or by the Company for Cause, you
will forfeit any right or entitlement to the Retirement Benefit.

 

(b)  If your employment with the Company is terminated by the Company without
Cause (whether prior to or on or after the Vesting Date), you will receive, on
the date six months following such termination, a lump sum payment equal to the
present value of the Retirement Benefit payable for 10 years from the date of
termination, using as the discount rate the Applicable Federal Rate for
short-term Treasury obligations as published by the Internal Revenue Service for
the month in which the termination of employment occurs (the “Discount Rate”).

 

(c)  If your employment with the Company is terminated as a result of your death
or by the Company as a result of your Disability (whether prior to or on or
after the Vesting Date, but prior to your retirement), you or your
beneficiary(ies) designated pursuant to the beneficiary designation form
provided to you by the Company or, if no beneficiary has been designated, your
estate, will receive a lump sum payment equal to the present value of the annual
Retirement Benefit payable for 10 years from the date of termination, calculated
using the Discount Rate.  If such termination is as a result of your Disability,
payment of the Retirement Benefit under this Section 2(c) shall be made on the
date six months following such termination; if such termination is as a result
of your death, payment of the Retirement Benefit under this Section 2(c) shall
be made as promptly as reasonably practicable after the date of death.  For
purposes of this Agreement, “Disability” shall mean your inability substantially
to perform your duties and responsibilities under the Employment Agreement for a
period of 180 consecutive days as a result of physical or mental disability.

 

(d)  In the event of your death during the payment of the Retirement Benefit
under Section 1 above, your beneficiary(ies) designated pursuant to the
beneficiary designation form provided to you by the Company or, if no
beneficiary has been designated, your estate, will receive, as promptly as
reasonably practicable after the date of death, a lump sum payment equal to the
present value of the portion of the annual Retirement Benefit due to be paid
after the date of death, calculated using the Discount Rate.

 

(e)  Upon your retirement or other separation from service from the Company
within 12 months after a Change of Control of the Company, in lieu of annual
payment of the Retirement Benefit, you will receive six months after such
retirement or other separation from service from the Company a lump sum payment
equal to the present value of the annual Retirement Benefit for 10 years from
the date of such retirement or other separation from service from the Company,
calculated using the Discount Rate.

 

(f)  In the event of a Change of Control of the Company during the payment of
the Retirement Benefit under Section 1 above, you will receive six months after
such Change of

 

2

--------------------------------------------------------------------------------


 

Control a lump sum payment equal to the present value of the portion of the
annual Retirement Benefit due to be paid after the date of the Change of
Control, calculated using the Discount Rate.

 

(g)  For purposes of this Agreement, a “Change of Control” shall mean the first
to occur of the following:

 

(i)  any “person,” as such term is used in sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 under the Exchange Act,
of 50% or more of the outstanding common stock of the Company, excluding a
person that is an affiliate (as such term is used under the Exchange Act) of the
Company on the date of this Agreement, or any affiliate of any such person;

 

(ii) the majority of the board of directors of the Company (the “Board”)
consists of individuals other than “Incumbent Directors,” which term means the
members of the Board on the date of this agreement; provided that any person
becoming a director subsequent to such date whose election or nomination for
election was supported by two-thirds of the directors who then comprised the
Incumbent Directors shall be considered an Incumbent Director;

 

(iii)  the Company adopts any plan of liquidation providing for the distribution
of all or substantially all its assets;

 

(iv)  all or substantially all the assets or business of the Company are
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they own the common stock of the Company, all the common
stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company); or

 

(v)  the Company combines with another company and is the surviving corporation,
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, 50% or less
of the common stock or other ownership interests of the combined company (there
being excluded from the number of shares held by such shareholders, but not from
the common stock or other ownership interests of the combined company, any
shares other ownership interests received by affiliates of such other company in
exchange for stock of such other company).

 

3.                                       Any taxes required to be paid by you as
a result of payments under this Agreement shall be for your account and the
Company may withhold such taxes from any amounts due to you hereunder.

 

3

--------------------------------------------------------------------------------


 

4.                                       Payment of the Retirement Benefit
pursuant to this Agreement is contingent upon your compliance with the
restrictive covenant not to compete with the Company described in Section 4 of
your Employment Agreement for the period therein, as well as for the period you
are receiving payment of the Retirement Benefit under Section 1 hereof.  In the
event that you breach the terms of the restrictive covenant of Section 4 of your
Employment Agreement (or engage in activities during the period you are
receiving payment of the Retirement Benefit under Section 1 hereof which would
have been a breach of Section 4 of your Employment Agreement had they taken
place during the period specified in Section 4), any future payments due under
this Agreement shall immediately be forfeited, but no payments previously made
(including without limitation any Retirement Benefit that has been previously
paid in a lump sum) shall be returned or forfeited.  Nothing herein shall be
deemed to require compliance by you with the restrictive covenants set forth in
Section 4 of your Employment Agreement beyond the period specified therein; the
only consequence of engaging in activities after the period specified in
Section 4 which would have been a breach of Section 4 had they occurred during
such period being the forfeiture of future payments of Retirement Benefits to
the extent provided in Section 4 of this Agreement.

 

5.                                       Notwithstanding anything herein to the
contrary, the Retirement Benefit will not be paid or made available under the
preceding provisions of this Agreement (excluding Retirement Benefits paid as a
result of death or Disability) unless: (a) you first execute a release in a form
reasonably prescribed by the Company, and (b) to the extent any portion of such
release is subject to any revocation period prescribed by the Age Discrimination
in Employment Act of 1967, as amended, or any other revocation period in effect
on the date of your retirement under any federal or state law, such revocation
period has expired without revocation of the release.

 

6.                                       This Agreement is an “unfunded” plan
for purposes of providing retirement compensation.  With respect to any payments
as to which you have a fixed and vested interest but that have not yet made to
you by the Company, nothing contained herein shall give you any rights that are
greater than those of a general unsecured creditor of the Company.

 

7.                                       Nothing contained in this Agreement
shall limit your eligibility to participate in or receive benefits under any
employee benefit plan sponsored or maintained by the Company; provided that the
Retirement Benefit shall not be considered or included for purposes of
calculating any benefit under any such employee benefit plan of the Company.

 

8.                                       This Agreement is not an agreement of
employment.  This Agreement does not guarantee that the Company will employ or
retain, or to continue to, employ or retain you during the entire, or any
portion of the, term of this Agreement, nor does it modify in any respect any of
your or the Company’s rights under your Employment Agreement, which shall remain
in full force and effect and unchanged by this Agreement.

 

9.                                       No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company, except
pursuant to a merger or consolidation, or the sale or liquidation of all or
substantially all the assets of the Company, provided that, in the case of

 

4

--------------------------------------------------------------------------------


 

such a sale or liquidation, the assignee or transferee assumes in writing the
obligation to perform this Agreement (it being understood, however, that no such
assignment or transfer shall relieve the Company of its liabilities or
obligations under this agreement).

 

10.                                 This Agreement is intended to comply with
the applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and shall be limited, construed and interpreted in
accordance with such intent.  Subject to the last sentence hereof, to the extent
that the Retirement Benefit is subject to Section 409A of the Code, it shall be
paid in a manner that will comply with Section 409A of the Code, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect
thereto.  Notwithstanding anything herein to the contrary, any provision in this
Agreement that is inconsistent with Section 409A of the Code shall be deemed to
be amended to comply with Section 409A of the Code and to the extent such
provision cannot be amended to comply therewith, such provision shall be null
and void.  Such compliance shall be as mutually agreed between the Company and
you, but the Company shall not be an indemnifier of compliance with Code
Section 409A, which shall be your risk.

 

11.                                 This Agreement shall be governed and
construed in accordance with the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Code and other applicable federal law.  To the
extent not preempted by or inconsistent with federal law, the laws of the state
of New York shall apply.  If any provision of this Agreement is held invalid or
unenforceable, the invalidity or unenforceability shall not affect any other
provision of this Agreement and the Agreement shall be construed and enforced as
if the provision had not been included.

 

12.                                 This Agreement is intended to be a plan
which is unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Sections 201, 301 and 401 of ERISA, and therefore to be
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.

 

13.                                 For purposes of this Agreement, the term
“Company” shall include any and all successors and assignees, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, and such successors and
assignees shall perform the Company’s obligations under this Agreement, in the
same manner and to the same extent that the Company would be required to perform
if no such succession or assignment had taken place.

 

5

--------------------------------------------------------------------------------


 

14.                                 This Agreement sets forth all understandings
with regard to your Retirement Benefit payable by the Company.  This Agreement
has been presented to, and duly authorized by, the Compensation Committee of the
Board.  It may not be amended or terminated without the written agreement of
both parties hereto.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

Name: Warren Eisenberg

 

Title: Chairman

 

 

 

 

Acknowledged and Agreed by:

 

 

 

 

 

 

 

 

Steven H. Temares

 

 

6

--------------------------------------------------------------------------------